                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CV-00542-MOC-DSC


 REMI HOLDINGS LLC,                              )
                                                 )
                   Plaintiff,                    )
                                                 )                    ORDER
 v.                                              )
                                                 )
 WILLIAM THOMAS NEATHAMER III                    )
 et. al.,                                        )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Patrick Chinnery]” (document #3). For the reasons set forth therein, the Motion will

be granted


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr.


       SO ORDERED.
                                    Signed: December 2, 2019
